DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 11 and 12 are objected to because of the following informalities:
Claims 1 and 11 in their fifth limitation recite ‘determinating an optimal time …’ which the Examiner believes should be --determining--.
Claim 12 in the seventh limitation recites ‘determin an optimal time …’ which the Examiner believes should be --determine--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.
Claims 3, 4, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.
Claims 3, 4, 14 and 15 recite the limitation “the at least one algorithm” in their claims.
There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 2, 3, 5, 6, 7, 9, 10, 11, 12, 13, 14, 16, 17, 18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Claims 1, 11 and 12 recite the limitations of receiving an indication that an action has been performed, collecting data and a user’s response to the performed action, the data and the response being used to determine that a second user response should be received, generating the question so as to collect the second user response, determining an appropriate time to present the question and then presenting the question to the user at the appropriate time, collecting the desired second user response, and then updating a decision making model based on the collected second user response.
Apart from mentioning the electronic social agent, the computer readable medium, the processing circuitry and the memory, which are generic hardware by their recitation, nothing in the claims precludes the claimed technique from being performed in the human mind. A first human may receive information from another human agent that an action has been performed, collecting in real time, a human customer’s response to the performed action as well as data surrounding the human customer, determine that a further response would be needed from the human customer, determining and writing out the question that would elicit the further response, determining an appropriate time to present the question and having the first human present the written-down question to the human customer at the appropriate time, receiving the human customer’s further response, and making use of the further response, the first human may update a decision making record for the actions should be performed on behalf of the human customer. The decision-making model may be embodied in a record listing actions to be performed based upon received inputs from a customer and the customer’s surroundings. The first human or a separate human agent may perform the function of the electronic social agent. The processing circuitry and the memory serve as general purpose computer used in implementing and storing instructions for the abstract idea. The claims hereby recite a mental process.
This judicial exception is not integrated into a practical application because the claims simply teach of collecting information from a user in order to update a decision-making process.
The invention is not tied to any particular defining structure and simply provides instructions to apply the judicial exception. The techniques can be performed by a generic computer. The claims make mention of processing circuitry and a memory which are recited at such a high level of generality, that they amount to no more than general-purpose hardware used as tools to implement the abstract idea, (classifiable as automation of the mental process steps). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the invention is not tied to a practical application.
The claims provide techniques that amount to no more than mere instructions that apply the judicial exception to being performed by a generic device. Merely mentioning the processing circuit and memory do not add significantly more to the abstract idea, as they amount to no more than general-purpose hardware used as tools to implement the abstract idea and do not provide any particular application other than applying them for the purpose of implementing a judicial exception. Mere instructions to apply an exception using a generic device cannot provide an inventive concept. Claims 1, 11 and 12 are not eligible.
Claim 2 indicates that the current state is associated with the user and the user’s environment and the data get collected using one or more sensors connected in the electronic social agent. A human may note a state in an interaction and observe conditions regarding the human customer and the environment surrounding the human customer, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 3 indicates the use of an algorithm to determine a time to present the question to the user upon determining that the present time is not an appropriate time to generate the question. A human may, through the use of a specified calculation, determine an appropriate time to present the human customer with a question, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 5 indicates the updating of the decision-making model using the first response after determining that there’s no need to generate a further question. A human may update a decision-making record using a first response from the customer upon determining that a question which would elicit a further response from the customer is not required, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 6 indicates that a first dataset contains historical data of the user. A human may read in a human customer’s historical information, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 7 indicates that a first dataset contains historical data of the environment. A human may read in a human customer’s historical environmental information, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 9 indicates that for determining that a second user response is desired to be collected, a predetermined threshold is applied. A human may apply a predetermined threshold to be applied for the purpose of collecting a further human customer’s response, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 10 indicates that the second user response is at least one of a verbal response and a non-verbal response. A human customer could provide a verbal or non-verbal response, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 13 indicates that the current state is associated with the user and the user’s environment and the data is collected using one or more sensors connected in the electronic social agent. A human may note a state in an interaction and observe conditions regarding the human customer and the environment surrounding the human customer, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 14 indicates the use of an algorithm to determine a time to present the question to the user upon determining that the present time is not an appropriate time to generate the question. A human may, through the use of a specified calculation, determine an appropriate time to present the human customer with a question, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 16 indicates the updating of the decision-making model using the first response after determining that there’s no need to generate a further question. A human may update a decision-making record using a first response from the customer upon determining that a question which would elicit a further response from the customer is not required, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 17 indicates that a first dataset contains historical data of the user. A human may read in a human customer’s historical information, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 18 indicates that a first dataset contains historical data of the environment. A human may read in a human customer’s historical environmental information, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Claim 20 indicates that for determining that a second user response is desired to be collected, a predetermined threshold is applied. A human may apply a predetermined threshold to be applied for the purpose of collecting a further human customer’s response, and this does not integrate any practical application nor does it provide any additional element sufficient to amount to more than the mentioned judicial exception.
Allowable Subject Matter
Claims 1, 11 and 12 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 101 and the objection set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to independent claim 1, the invention states:
A method for updating a decision-making model of an electronic social agent by actively collecting at least a user response, comprising:
receiving an indication of an action that has been performed by the electronic social agent;
collecting in near real-time at least a portion of a first dataset and at least a first user response with respect to the performed action, wherein the first dataset indicates at least a current state;
determining based on the first dataset and the first user response, whether collection of at least a second user response is desirable;
generating a question for collecting the at least a second user response;
determinating an optimal time for presenting the at least a question to the user;
presenting, by the electronic social agent, the at least a question to the user at the determined optimal time;
collecting, using at least one sensor the at least a second user response; and
updating the decision-making model of the electronic social agent based on the collected at least a second user response.
Closest Prior Art
The reference of Heere et al (US 2021/0089860 A1) provides teaching for a digital assistant that may perform an action on behalf of a user [0044] as well as making business decisions on behalf of a user [0057].
Frank et al (US 2016/0170998 A1) provides teaching a software agent performing the function of the virtual assistant that makes decisions based on a model of users’ biases [1814].
Sapugay et al (US 2019/0295537 A1) provides teaching for a virtual agent utterance which indicates that actions in response to a user utterance have been performed [0062].
LIM et al (US 2016/0342317 A1) provides teaching for a digital assistant which generates and presents a query to a user [0059].
Ollikainen et al (US 2017/0221081 A1) provides teaching for a responding agent updating its decision-making rules based on a user’ response [0041].
Nelken (U.S. 8,290,768 B1) provides teaching for monitoring a user’s response to an action in order to update a decision engine (Claim 1).
Doherty (CA 2,397,192 A1) provides teaching for a neural network which updates its decision-making algorithm by incorporating user input (page 13 par 2) wherein a user interface applied in this situation might comprise a personal digital assistant (page 14 par 2).
Barry et al (US 2005/0216421 A1) provides teaching for generating a query at an appropriate time to be delivered to a user [0481].
The prior art of record taken alone or in combination however fail to teach, inter alia, a method for updating a decision-making model of an electronic social agent particularly involving the presenting of at least a question by the electronic social agent at a determined optimal time.
Claim 1 would hereby be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 101 and the objection set forth in this Office action.
With regard to independent claim 11, the prior art of record taken alone or in
combination fail to teach, inter alia, a non-transitory compute readable medium storing instructions for updating a decision-making model of an electronic social agent particularly involving the presenting of at least a question by the electronic social agent at a determined optimal time.
Claim 11 would hereby be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 101 and the objection set forth in this Office action.
With regard to independent claim 12, the prior art of record taken alone or in
combination fail to teach, inter alia, a system for updating a decision-making model of an electronic social agent particularly involving the presenting of at least a question by the electronic social agent at a determined optimal time.
Claim 12 would hereby be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 101 and the objection set forth in this Office action.
Claims 2, 5, 6, 7, 9, 10, 13, 16, 17, 18 and 20 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 101 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 3 and 14 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 4 and 15 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 8 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M. OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657